Title: To Thomas Jefferson from Stephen Simpson, 20 October 1824
From: Simpson, Stephen
To: Jefferson, Thomas


Sir,
Philadelphia
October 20th 1824.
A sincere and devoted attachment to the political principles which are associated with your name, and which owe so much of their permanence and celebrity to your exertions in the cause of Democracy; has long inspired me with a wish to see the would in possession of such a Biography of the Author of The Declaration of Independence, as will do justice to his character, at the same time that it will illustrate & Sustain the proud doctrines which distinguish the school of politicks that looks up to you as its founder. The long cherished desire to see such a Biography, has at length ripened into a wish to undertake its composition, notwithstanding the limited ability which I am conscious would be brought to the task, in comparison with many of my literary contemporaries. When it is considered, however, that the time is rapidly passing away, & carrying with it the remembrance of many important transactions connected with the origin & growth of Democratic doctrines, it becomes, I think, a matter of importance that some one should agitate the performance; & the object of this Letter is to respectfully solicit information on the subject. If you have a design of leaving to the would a Biographical Sketch, by your own eloquent & classical pen, I shall, of course, be saved all further anxiety upon this interesting theme: or if any of your personal & political friends should have assumed the task, I shall still be satisfied, for I am well assured, you would not permit an incompetent hand to undertake it. If you will favour me with any information on these points, you will greatly oblige me?The rising generation are full of curiosity to know the origin & growth of parties in this Country; & it becomes a matter of high concern, that they should be rightly informed. This history could no where be so advantageously given for the cause of Democracy, as in your Biography; which while it contained a deleniation of our Party, would at the same time comprise so large a mass of the history of the Republic, as well as of your distinguished, Native State, Virginia.—The great responsibility of the task, I am well aware of; but though it would be arduous, it would be pleasing, & though toilsome, honourable. The love of fame alone would stimulate to its performance, & to be associated with your name, would be no trifling recompense for the labour. Should you consent to my undertaking the task; I should of course, look to you for the materials, or such directions as would enable me to reach them.Having been the Editor of a Democratic paper here for the last two or three years, I have become the more convinced of the necessity of correct information respecting our party, from daily observing the gross ignorance which exists touching its origin. The paper I conduct is the Columbian Observer; in whose columns it has been my pride & pleasure to indicate your fame, & applaud your principles & policy.Though well known to the politicians who are now active on the stage, I must, from the circumstance of greener age, be an utter stranger to you. Should this prove an impediment to your giving me your confidence, I will forward you such Letters as may prove Satisfactory.With sentiments of profound veneration & respect, allow me to assure you of the Sincerity with which I remain Sir,Your most obt ServtS. Simpson